Citation Nr: 9903043	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  98-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of arthrotomy and cartilectomy of the left knee, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to August 
1946, and from June 1948 to February 1950.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in May 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.   


FINDING OF FACT

The veteran's service-connected residuals of arthrotomy and 
cartilectomy of the left knee are primarily manifested by: 
subjective complaints of sharp pain; a limp and altered gait; 
crepitus; edema; absent patella deep tendon reflexes; left 
lower extremity weakness; flexion to 60 degrees with 
hyperextension to 25 degrees; and degenerative joint disease 
of the left knee.  


CONCLUSION OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for residuals of arthrotomy and cartilectomy of the 
left knee (not including arthritis) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5299-5257 (1998).

2.  The schedular criteria for a separate 10 percent rating 
for arthritis of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  The United States Court of Veterans Appeals 
(Court) has held that an allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  When an unlisted disease, injury, or 
residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built up" as 
follows:  The first 2 digits will be selected from that part 
of the schedule most closely identifying that part, or 
system, of the body involved; the last 2 digits will be 
"99" for all unlisted conditions.  38 C.F.R. § 4.27 (1998).

Diagnostic Code 5257 provides that, for impairment of the 
knee when there is recurrent subluxation or lateral 
instability, a 30 percent rating is warranted where the 
disability is severe.  38 C.F.R. § 4.71a.

In this case, the evidence reflects that the veteran incurred 
a knee injury during service.  Effective to 1971, service 
connection was established for residuals of arthrotomy and 
cartilectomy of the left knee, with arthritis, rated by 
analogy to Diagnostic Code 5257.  Effective from August 1971, 
a 20 percent rating was assigned; effective from May 1972, a 
30 percent rating was assigned.  By 1989 the veteran had 
undergone seven surgeries, including a patellectomy.  VA 
outpatient treatment records reflect that that the veteran 
was diagnosed with arthritis of the left knee.   
In December 1997, the veteran requested increased 
compensation for his service-connected left knee disability.  

During a VA compensation examination in April 1998, the 
veteran reported seven operative repairs for the left knee, 
including a patellectomy, and complained of chronic edema and 
sharp pain to the left knee, trouble with walking stairs or 
prolonged sitting, and subluxation of the left knee.  
Physical examination revealed a limp and altered gait; 
crepitus; edema; absent patella deep tendon reflexes; left 
lower extremity weakness; flexion to 60 degrees with 
hyperextension to 25 degrees; and degenerative joint disease 
of the left knee.  The diagnosis was status post 
patellectomy, left knee, with osteoporosis and degenerative 
joint disease.

The May 1998 RO rating decision on appeal denied an increase 
in compensation for the veteran's left knee disability.  The 
veteran thereafter entered notice of disagreement with that 
decision, requesting a separate compensable rating for 
arthritis of the left knee. 

The Board has considered the veteran's complaints of knee 
pain, locking, and giving way, as well as the clinical 
findings of record of a limp and altered gait, crepitus, 
edema, absent patella deep tendon reflexes, left lower 
extremity weakness, and flexion to 60 degrees with 
hyperextension to 25 degrees.  Upon consideration of all the 
evidence of record, including objective findings and the 
veteran's subjective complaints, the Board finds that the 
symptomatology attributable to the veteran's service-
connected left knee (not including due to arthritis of the 
left knee, which is addressed herein separately) is analogous 
to severe recurrent subluxation or lateral instability of the 
left knee.  That level of impairment warrants a 30 percent 
evaluation, and is the highest schedular rating provided 
under Diagnostic Code 5257.  See 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5257. 

The Board notes that, in addition to the veteran's complaints 
and clinical findings regarding the left knee, there has been 
in this case a diagnosis of degenerative joint disease of the 
left knee.  VA's General Counsel, in a precedent opinion, 
recently held that, where a veteran has both arthritis and 
instability or subluxation of a knee, separate disability 
ratings may be authorized under Diagnostic Codes 5003 and 
5257.  VAOPGCPREC 23-97.  In a brief on appeal, the veteran's 
representative properly notes that a separate rating for 
instability or subluxation of a joint and for arthritis of 
the same joint may be assigned.  The Board agrees.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint affected by limitation of motion, to be 
rated under the diagnostic code for degenerative or 
hypertrophic arthritis.  Limitation of motion must be 
confirmed objectively by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.   38 C.F.R. 
§ 4.71a.

The evidence of record includes a diagnosis of degenerative 
joint disease of the left knee.  The evidence shows that, in 
addition to the service-connected left knee disability, rated 
as analogous to laxity or instability, currently evaluated as 
30 percent disabling, the veteran has arthritis of the left 
knee, diagnosed as degenerative joint disease of the left 
knee.  There is some evidence of painful motion, and minimal 
limitation of flexion, to 60 degrees, has been objectively 
confirmed upon range of motion testing.  38 C.F.R. § 4.71a.  
For these reasons, the Board finds that a separate 10 percent 
rating for arthritis of the left knee is warranted. The 
benefit of the doubt is resolved in the veteran's favor to 
this extent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97.  The 
symptomatology associated with residuals of arthrotomy and 
cartilectomy (rated as analogous to recurrent subluxation or 
lateral instability), and that attributable to left knee 
arthritis, including limitation of motion, must be considered 
separately.  VA disability compensation regulations provide 
that the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (1998).

The credible, objective evidence of record demonstrates that, 
while the veteran does have some limitation of motion of the 
left knee, including that due to pain, the limitation of 
motion and limitation of function of the left knee due to 
arthritis do not warrant a higher rating.  At the April 1998 
VA examination, the veteran was found to have hyper-extension 
to 25 degrees and 60 degrees of flexion.  This evidence does 
not demonstrate limitation of motion which would warrant an 
evaluation in excess of 10 percent for limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261. 

In accordance with the holding of the Court in DeLuca v. 
Brown, 6 Vet. App. 321, 324 (1995), the Board recognizes that 
pain may result in additional functional limitation, to 
include additional limitation of motion due to pain on 
motion, see 38 C.F.R. §§ 4.40, 4.45, and the Board has noted 
the veteran's complaints of pain and pain on motion of the 
left knee.  However, while there is some limitation of left 
knee motion due to pain on motion, the evidence does not 
demonstrate that such pain on motion is productive of 
additional functional limitation or limitation of motion 
which more nearly approximates ankylosis of the knee in 
flexion, nonunion of the tibia and fibula with loose motion 
requiring a brace, limitation of flexion of the left knee to 
30 degrees, or limitation of extension of the left knee to 15 
degrees, so as to warrant a higher rating on that basis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 
5262 (1998). 


ORDER

An increased rating in excess of 30 percent for service-
connected residuals of arthrotomy and cartilectomy of the 
left knee is denied.

A separate disability rating of 10 percent is granted for 
arthritis of the left knee, subject to governing regulations 
concerning payment of monetary awards.



		
	WAYNE M. BRAEUER
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 7 -


